DETAILED ACTION
Status of Claims
The amendment filed 08/31/2021 has been entered. Claims 1-11 remain pending. 
The previous 35 USC 112 rejection of claim 8 is withdrawn in light of Applicant's amendment the claim. The previous 35 USC 102 rejection of claims 1 and 5-8 over Kenta et al. (JP 2016/085836) is withdrawn. Accordingly, the previous 35 USC 103 rejections under Kenta et al. (JP 2016/085836) are also withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of O’Neill et al. (US 2015/0214577); Kenta et al. (JP 2016-085836); and Kim et al. (US 2005/0095507).

Claim Objections
Claim 1 is objected to because of the following informalities: chemical formula 1 is illegible.  Appropriate correction is required.
[AltContent: oval][AltContent: oval]presumed to be R1
    PNG
    media_image1.png
    169
    158
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 2015/0214577).
Regarding claims 1 and 8, O’Neill discloses electrolyte formulations comprising:
LiFePO4 as a cathode material (para 0037);
graphite as an anode material (para 0037);
a separator (para 0037); and 
an electrolyte (para 0037), the electrolyte consisting of an organic solvent, a lithium salt, vinylene carbonate (VC), and fluorobenzene (FB) (Table 1, Example 5).
Regarding claims 2 and 9, O’Neill discloses 0.5 wt.% VC (Table 1, Example 5).
Regarding claims 3, 5 and 10, instant claims are proviso upon limitation additive (B) not required by the independent claim; therefore, the limitations of instant claims do not come into force.
Regarding claims 4 and 11, O’Neill discloses FB (Table 1, Example 5), calculated to be about 4.6 wt.%.
Regarding claim 7, O’Neill discloses LiPF6 (Table 1, Example 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta et al. (JP 2016-085836), machine translation.
Regarding claim 1, Kenta teaches a nonaqueous electrolyte and lithium ion secondary battery comprising:
a positive electrode 10;
a negative electrode 20;
a nonaqueous electrolyte (para 0035);
positive active material including LiMPO4 where M may be Fe (para 0031);
the nonaqueous electrolyte consisting of:
a nonaqueous solvent (para 0035);
vinylene carbonate derivative (formula 2); and
an ethylene sulfate derivative (formula 1).
With respect to formula 2, express examples of the vinylene carbonate derivative include vinylene carbonate (para 0040). With respect to formula 1, Kenta teaches R1 and R2 are independently a hydrogen atom or a hydrocarbon group having 1 to 5 carbons (para 0035), (e.g., methyl group = 1 carbon hydrocarbon group).
Kenta does not expressly teach when n = 1 (as is the case above), R1-R4 are each independently a fluorine or an alkyl group having 1 to 6 carbon atoms.
However, considering the teachings of structural similarity, it would have been obvious to one of ordinary skill in the art before the effective filing date to that an ethylene sulfate with an alkyl group having 1 to 6 carbon atoms in the R1-R4 position is chemically equivalent to an ethylene sulfate with an hydrocarbon group having 1 to 5 carbon atoms in the R1 and R2 position of the prior art based on a derivative their structural and chemical similarity and similar use as battery additive. See MPEP 2144.08: 4(c). For comparison, the envisaged structures are provided below for claim 1 (left) and the prior art (right).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 				
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Moreover, Applicant’s specification states when the substituents R1-R4 in the compound represented by Structural Formula 1 is selected from hydrogen atom, fluorine atom, and an alkyl group having 1 to 6 carbon atoms, they have substantially equivalent impedance property (published specification para 0022). Applicant further states the compound represented by Structural Formula 1 can lower impedance of the electrolyte and improve the low-temperature 
Regarding claim 2, Kenta teaches the vinylene carbonate derivative used in an amount of 0.0004 wt.% to 0.2 wt.% (para 0035), which overlaps Applicant’s claimed range of 0.2 wt.% to 5 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 3 and 10, Kenta teaches the ethylene sulfate derivative used in an amount of 2.1 wt.% to 6.0 wt.% (para 0035), which overlaps Applicant’s claimed range of 0.1 wt.% to 5 wt.%, and 0.5 wt.% to 3 wt.%. See MPEP 2144.05.
Regarding claims 4 and 11, instant claims are proviso upon limitation additive (C) not required by the independent claim; therefore, the limitations of instant claims do not come into force.
Regarding claim 5, instant claim is proviso upon limitation additive (A), (B), and (C) or n = 2 to 3 not required by the independent claim; therefore, the limitations of instant claims do not come into force. In other words, when n = 1, ethylene sulfate and 1,3-propanediol sulfate are not a compound where in structural formula 1 R1-R4 are fluorine or C1-C6 alkyl group.
Regarding claim 6, Kenta teaches ethylene carbonate and diethyl carbonate (para 0057).
Regarding claim 7, Kenta teaches LiPF6 (para 0057). 
Regarding claim 8, Kenta teaches artificial graphite (para 0055).
Regarding claim 9, Kenta teaches the vinylene carbonate derivative used in an amount up to 0.2 wt.% (para 0035), close to Applicant’s lower range of 0.5 wt.%.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0095507) in view of O’Neill et al. (US 2015/0214577).
Regarding claim 1, Kim teaches a lithium battery comprising:
a cathode, an anode, a separator, and an electrolyte (para 0031);
the electrolyte consisting of an organic solvent, a lithium salt, vinylene carbonate (VC), and fluorobenzene (FB) (Table 1, Example 1).
Kim does not teach LiFePO4.
O’Neill, directed to electrolyte formulations, teaches the cathode is formulated from LiFePO4 (para 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one known positive active material for another used for the same.
Regarding claims 2 and 9, Kim teaches VC (Table 1, Example 1), calculated to be about 2.4 wt.%.
Regarding claims 3, 5 and 10, instant claims are proviso upon limitation additive (B) not required by the independent claim; therefore, the limitations of instant claims do not come into force.
Regarding claims 4 and 11, Kim teaches FB (Table 1, Example 1), calculated to be about 9.1 wt.%.
Regarding claim 6, Kim teaches EC, GBL, and EMC (Table 1, Example 1).
Regarding claim 7, Kim teaches LiPF6 (Table 1, Example 1). 
Regarding claim 8, Kim teaches artificial graphite (para 0060).
Response to Arguments
With respect to Kenta, Applicant argues the formula 1 of Kenta is totally different from instant structural formula 1. Examiner respectfully disagrees. As presented above, the structural similarities were considered and deemed to be structurally and chemically similar and with similar use as a battery additive. Moreover, Kenta recognizes the same technical solutions: the capacity deterioration can be reduced during storage at high temperatures; furthermore, at the same time, the impedance of the cell can be lowered, in particular, at low temperatures. This also refutes Applicant’s statement that it is apparent that the object of the present application is different from that of Kenta, which leads to totally different lithium ion batteries. To the contrary, the batteries of Kenta appear to be quite similar.
Finally with respect to Kenta and additive (C) fluorobenzene. As currently recited, at least one of (B) and (C) is required but not necessarily both. Kenta teaching additives (A) and (B) is sufficient to meet the claims without additive (C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723